Citation Nr: 0924079	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of open 
heart surgery. 

4.  Entitlement to service connection for residuals of cancer 
of the retina (eye), status post eye removal, to include as 
secondary to exposure to radiation and/or asbestos. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
October 1947.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2005 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
all the enumerated disorders. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claim seeking entitlement to service connection 
for an eye disability is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has bilateral hearing loss related to service.

2.  There is no competent medical evidence showing the 
Veteran has a current disability of hypertension.

3.  There is no competent medical evidence showing the 
Veteran has residuals of open heart surgery related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3.  Residuals of heart surgery were not incurred in or 
aggravated by active service, nor may residuals of heart 
surgery be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in October 2004 and a duty to assist 
letter was sent in December 2004 prior to the September 2005 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in February 2005.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination to address the hypertension and heart surgery 
claims in this instance where the records show no evidence of 
the claimed problems in service, and none shown until many 
years after service (or not at all for the hypertension), 
with no evidence of record suggesting a link between 
currently claimed problems and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Regarding the claim for 
bilateral hearing loss, a VA examination for this disorder 
was conducted in September 2005, and included review of the 
claims folder and examination of the Veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied for the enumerated 
disorders from issues 1 through 3, the failure to send such a 
letter is harmless error.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2008) (harmless error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
hypertension and sensorineural hearing loss, when such 
diseases are manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran maintains he is entitled to service connection 
for bilateral hearing loss, hypertension and residuals of 
heart surgery.  He alleges hearing loss as a result of 
exposure to acoustic trauma from working in loud engine rooms 
without protection.  He also alleged exposure to large gun 
noise as described in his September 2005 VA examination.  He 
also alleged that he developed cardiovascular problems 
resulting in high blood pressure and the heart problems 
resulting in surgery due to exposure to what he describes as 
"continuous shrilling noise from the engines and contact 
with running/controlling many generators" during service.  
He expressed his belief that this continuous battering of the 
nervous system resulted in problems with his circulatory 
system.  

The Veteran's DD Form 214 reflects World War II service, with 
medals earned including the Asiatic Pacific Medal, American 
Area Medal and World War II Victory Medal.  His military 
occupational specialty (MOS) was electrician's mate, Third 
Class.

Service treatment records are absent for any evidence of 
hearing problems, or cardiovascular problems of any nature.  
His November 1944 entrance examination revealed hearing of 
15/15 for both ears, with heart and blood vessels normal.  
His pulse was 72 before exercise, 100 after exercise and 76 
after resting.  His blood pressure was 136/68.  He repeatedly 
was found physically qualified for various duties including 
PT and sub duty in June 1945, for transfers in July 1945 and 
August 1947 and for diving school in September 1948.  His 
separation examination of October 1947 revealed hearing of 
15/15 for both ears, with heart and veins/arteries normal.  
His pulse was 72 before exercise, 94 after exercise and 74 at 
3 minutes after exercise.  His blood pressure was 112/68.  
Summary of defects was none.

Private records reveal that in September 1996 the Veteran was 
admitted to the hospital for chest discomfort consistent with 
angina, with history of pain and shortness of breath 
associated with exertion for the past 2 months.  His past 
medical history was absent for any mention of his military 
service.  Physical examination revealed his blood pressure 
was 110/70, pulse was 70 and regular, with a 4th heart sound, 
otherwise normal.  Electrocardiogram (EKG) showed T-wave 
inversions.  The impression was that history was very 
suggestive of angina pectoris and abnormal EKG suggestive of 
inferior ischemia.  He underwent subsequent cardiac workup 
and surgical procedures in October 1996, with including 
cardiac catheterization with coronary arteriogram and left 
ventriculography.  The same day as this procedure, he also 
underwent quintuple coronary artery bypass grafting (CABG).  
The diagnoses from these procedures included normal left 
ventricular systolic function, 70 percent ostial left main 
coronary artery lesion, 40-50 percent narrowing in the left 
circumflex and left anterior descending arteries; and very 
high grade and complex 99 percent lesion in the mid right 
coronary with very slow flow noted in distal vessel.  The 
final diagnosis on discharge from the hospital following 
these procedures was coronary artery disease (CAD) and 
intraoperative myocardial infarction (MI).  

The Veteran submitted private records from 2000 consisting of 
uninterpreted audiograms from December 2000, along with 
accompanying paperwork reflecting that he was purchasing 
hearing aids.  

Follow-up records from cardiology revealed that in December 
2002 he had no cardiac complaints with the past medical 
history of coronary disease status post MI and CABG.  
Physical examination revealed his blood pressure to be 
126/68, with his heart normal S1, S2 without murmurs, rubs, 
gallops or clicks.  EKG revealed sinus rhythm and inferior Q 
waves were noted with inferior MI of undetermined age could 
not be ruled out.  Minimal T wave abnormality was noted but 
no acute changes were seen.  The impression was CAD status 
post MI and CABG, stable.  For the most part he seemed to be 
doing well.  A subsequent physical examination from December 
2003 revealed similar cardiovascular findings to those shown 
in December 2002, with blood pressure noted to be 120/66 and 
the impression was unchanged from December 2002.  

Chest X-rays from December 2002, June 2003, and December 2003 
all revealed a normal sized heart without infiltrates or 
effusions and no active disease present.  

A February 2003 letter from the Veteran's cardiologist noted 
that the Veteran was seen for follow-up stress tests with 
known atherosclerotic CAD, status post CABG done in October 
1996.  He was doing very well from a cardiac standpoint, with 
only minimal chest pain.  Blood pressure reading was noted to 
be 140/74 with heart rate at 70 beats per minute with regular 
rate and normal S1, S2 without evidence of S3 or S4, gallops 
or rubs.  He did the exercise test without chest discomfort 
and stopped after 10 minutes exercise due to fatigue.  His 
peak blood pressure was 158/96 during peak stress and resting 
EKG showed ST-T changes and evidence of old inferior wall MI.  
No ischemic EKG changes were reported during the exercise 
test and the cardiologist opined that he clearly had another 
normal stress test and was 6 and 1/2 years after bypass 
surgery.  Plans were made for one year follow-up with 
treadmill.  On follow-up treadmill test in April 2004 by the 
same cardiologist it was noted that his test results clearly 
looked similar to his treadmill tests over the past several 
years.  It was noted that his blood pressure went from 126/66 
at rest to 172/80 on peak stress, and his heart rate peaked 
from 70 at rest to 126 at peak which was 80 percent maximum 
predicted rate for his age.  Resting EKG showed sinus rhythm 
with evidence of old MI.  Again no ischemic changes were 
noted during stress test and the doctor was very encouraged 
by his results.  

A May 2004 letter from the Veteran's private audiologist 
stated that the Veteran had a hearing evaluation with 
enclosed results and stated that he has moderate to severe 
sensorineural hearing loss bilaterally.  This type and degree 
of hearing impairment is consistent with difficulty in 
hearing and understanding speech.  His hearing acuity has 
decreased since last evaluation in June 2003.  Also enclosed 
were uninterpreted audiology results.  

None of the records documenting treatment and follow-up for 
cardiovascular problems and for hearing loss gave an opinion 
as to the etiology of these problems.  Also it is noted that 
none of the cardiology records reflect that a diagnosis of 
hypertension was ever given, or that the resting blood 
pressure was at a rate that would meet the VA criteria for 
hypertension.

The report of a September 2005 VA examination for hearing 
loss included review of the claims file with the normal 
whisper tests at 15/15 noted for both ears on the November 
1944 and October 1947 examinations on entrance and 
separation.  The Veteran was noted to report a difficulty 
understanding soft voices and speech for over 10 years.  He 
wore hearing aids which helped.  He gave a history of noise 
exposure in the service from 1944 to 1947 with exposure to 16 
inch and 5 inch gunfire.  He also worked in an engine room 
without hearing protection.  He also reported civilian 
exposure to noise from diesel engines.  He denied 
recreational noise exposure.  He reported a history of left 
perforated left tympanic membrane at age 16.  He denied 
tinnitus.  

Physical examination revealed audiometric test results as 
follows.  From 500, 1000, 2000, 3000 and 4000 Hertz the right 
ear measured 45, 45, 65, 80 and 85 decibels and the left ear 
measured 45, 25, 45, 80 and 80 decibels.  The Maryland CNC 
voice recognition score was 72 percent for the right ear and 
84 percent for the left ear.  The diagnosis for the right ear 
was moderate to severe sensorineural hearing loss and for the 
left ear was moderate sensorineural hearing loss at 0.5 
kilohertz (500 Hertz) and moderate to severe mid and high 
frequency mixed hearing loss.  The examiner stated that 
without detailed audiometric records from the time this 
Veteran had been in the military, this examiner cannot assess 
the relationship between his hearing loss and his military 
noise exposure without resorting to mere speculation.

Based upon review of the evidence, the Board finds that 
service connection is not warranted for bilateral hearing 
loss, high blood pressure or residuals of heart surgery.  

In regards to the hearing loss, the Board accepts the 
Veteran's lay contentions of inservice noise exposure as he 
is competent to testify to such exposure and it is consistent 
with his duties and the nature of his service shown to have 
taken place aboard ships, and with duty that included service 
in the Pacific during World War II, as confirmed by his 
medals.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304.

However there has not been a medical link between such noise 
exposure and his current hearing loss disability which 
according to the available medical evidence was manifested at 
its earliest time in December 2000 when he was shown to be 
purchasing hearing aids.  He does not allege hearing loss 
actually took place in service at the time of the acoustic 
trauma, but indicates having had hearing loss for "many 
years."  There has been no competent medical evidence 
submitted which provides a nexus between the current hearing 
loss disorder and the inservice acoustic trauma.  Of note, 
the VA examination conducted in September 2005 to address 
this question specifically noted that the evidence of record 
was insufficient to form such an opinion and without detailed 
audiometric records from the time the Veteran had been in the 
military, this examiner cannot assess the relationship 
between his hearing loss and his military noise exposure 
without resorting to mere speculation.  

The Veteran's contentions that his current hearing loss 
disability is related to service are not shown to be 
competent medical evidence to address this question requiring 
medical expertise.  Where as in this instance there is no 
evidence showing that he has medical training or expertise, 
he is not competent to offer a medical opinion as to the 
existence of an etiological relationship between his hearing 
loss and his acoustic trauma in service.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 3371, 1376-1377; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Overall, post-
service medical evidence to include the 2005 VA examination 
offer no evidence in support of his lay assertions.  Thus, 
absent evidence that the Veteran had a hearing loss in 
service, or was manifested within a year from his discharge 
from service, and absent evidence showing that his current 
hearing loss is the result of his exposure to acoustic trauma 
in service, service-connection is not warranted for bilateral 
hearing loss.

In regards to his heart disorder and hypertension, the Board 
notes that the service treatment records were completely 
silent for any cardiovascular problems in service, with blood 
pressure readings well within the normal range.  Post-service 
records are also silent for a heart disorder or hypertension 
having manifested itself within 1 year of discharge.  There 
was no evidence of a heart disorder shown until September 
1996 when the Veteran was admitted to the hospital for chest 
discomfort consistent with angina and subsequently underwent 
heart surgery including bypass surgery in October 1996 as 
described above.  There is no medical evidence of 
hypertension whatsoever, with none of the medical evidence 
either during service or after service showing a diagnosis of 
hypertension.  

Although the Veteran has alleged that his exposure to the 
acoustical trauma of noise from the engine room, along with 
vibrations from the engine room during service has resulted 
in cardiovascular system disturbance, he has not presented 
any medical evidence to support his lay contentions of this 
alleged nexus.  Again, while he is competent to describe his 
exposure to sounds and vibrations from the engine room, he is 
not shown to be competent to provide a medical opinion as to 
the existence of an etiological relationship between his 
claimed residuals of heart surgery and hypertension and his 
acoustic trauma from working in the engine room in service.  

Furthermore in the case of hypertension, there has not been 
any such disability diagnosed by a medical professional.  
While he is competent to identify certain symptoms which may 
be present with hypertension, he is not competent to render 
an actual diagnosis of hypertension.  See Espiritu, supra at 
492, 494 (a lay person is not competent to render an opinion 
regarding the diagnosis or etiology of a disease or injury).  
In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

As a preponderance of the evidence is against the award of 
service connection for the enumerated disorders from issues 1 
through 3, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for residuals of open heart surgery is 
denied.



REMAND

The Veteran claims entitlement to service connection for eye 
cancer in his left eye that resulted in removal of this eye.  
He alleges that this cancer is due to radiation exposure that 
he received during active service.  Specifically, he alleges 
that he had exposure to ionizing radiation due to helping 
refuel ships coming out of a radiation zone from July 1946 to 
August 1946 during Operation Crossroads near Eniwetok in the 
Marshall Islands.  He further described having been anchored 
in Kwiatelein Atoll about 250 miles from the test site and in 
Kwatalien Harbor for all 3 above ground tests and below 
water.  He indicated that some of the ships that were left 
after the tests were sent to Pearl Harbor but before being 
towed to Pearl Harbor, they came to Kwatalien Harbor for 
refueling.  

The available copies of his service personnel records do not 
provide any pertinent information about his service duties or 
locations during this time period.  No further attempt has 
been made to verify his claimed exposure to radiation.  Thus, 
the Board finds that further development is necessary to 
attempt to verify whether he received exposure to ionizing 
radiation from July 1946 to August 1946.

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may be 
induced by ionizing radiation, and includes most forms of 
cancer.  38 C.F.R. 
§ 3.311(b)(2).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold 
requirements are met, an assessment as to the size and nature 
of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  
In order to do so, the RO must request dose information as 
provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. 
§ 3.311(a)(2)(i) requires that in claims based upon 
participation in atmospheric nuclear testing that dose data 
must be requested from the appropriate office of the 
Department of Defense.  Thereafter, the RO should refer the 
claim to the Undersecretary for Benefits for further 
consideration, if appropriate. 38 C.F.R. 
§ 3.311(b)(1)(iii).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) (xxiv) and it manifested more than five years 
after exposure.  The appellant has contended that it was the 
result of ionizing radiation exposure.  These facts are 
sufficient to trigger the obligation to obtain a radiation 
dose estimate from the Defense Threat Reduction Agency under 
38 C.F.R. § 3.311(a)(1).

Again, the appellant has indicated that at the time of the 
Veteran's alleged exposure, he was assigned to fuel up ships 
returning from Operation Crossroads.  Requests should be made 
to acquire any unit records, e.g., from U.S. Army and Joint 
Services Records Research Center (JSRRC), that would document 
radiation-related activities, since that would assist in the 
preparation of a dose estimate.  The file should be forwarded 
to the Defense Threat Reduction Agency for the dose estimate.  
If radiation exposure is reported in the dose estimate, the 
file should then be forwarded to the Under Secretary for 
Benefits for an opinion.

In addition, the Board notes that the Veteran is alternately 
claiming service-connection for this eye cancer on the basis 
of being secondary to inservice exposure to asbestos.  This 
argument was stated in the original claim of October 2004.  
He further alleged asbestos exposure while serving aboard the 
U.S.S. Iowa and the U.S.S.  Atlanta.  His service personnel 
records on file confirm service aboard both ships as well as 
aboard the H.S.S. Yog 82 in November 1945 and he was 
stationed at U.S.N. TADCEN between July 1945 and September 
1945.  To date the RO has not addressed the possibility of 
asbestos exposure when adjudicating the eye cancer claim.  
Further development is needed to afford proper adjudication 
of this matter.  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos- Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
Veterans were exposed to chrysotile, amosite, and crocidolite 
that were used extensively in military ship construction.  
Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00.

In this case, the service personnel records reflect service 
aboard World War II ships.  The RO in developing this claim, 
must consider such shipboard service in light of the above 
described provisions from the M21-1, which suggest that 
asbestos was used in the construction of World War II era 
ships.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

Accordingly, this matter is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claim, that includes: an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

The notice must also (1) inform him of 
what he needs to provide; and (2) what 
information VA has or will provide that 
pertains to these claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should consider the service 
personnel records showing active service 
aboard the U.S.S. Iowa including between 
August 1947 and October 1947 and the 
U.S.S. Atlanta from April 1947 to May 
1947, in addition to additional service 
aboard the H.S.S. Yog 82 in November 1945 
and being stationed at U.S.N. TADCEN from 
July 1945 to September 1945.  This 
service aboard World War II era ships and 
facilities should be considered in 
conjunction with the provisions of the 
VBA Manual M21-1, Part VI, pertaining to 
asbestos exposure, and a determination 
should be made as to whether it is as 
likely as not such shipboard service 
caused asbestos exposure.  

(A) If further investigation is necessary 
to make such a determination regarding 
asbestos exposure, the AOJ should prepare 
a letter asking the United States Army 
and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
claimed in-service asbestos exposure from 
working aboard the above described ships.  
Copies of the Veteran's available service 
treatment records and service personnel 
records, and his contentions regarding 
exposure to asbestos should be forwarded 
to the JSRRC.  If indicated by the JSRRC, 
the AOJ should contact the United States 
Navy and/or the National Archives and 
request copies of the ship logs to help 
answer these questions.

(B)  The AOJ must also contact the Joint 
Services Records Research Center (JSRRC) 
to request whether there are records to 
confirm the Veteran's exposure to 
ionizing radiation due to helping refuel 
ships coming out of a radiation zone from 
July 1946 to August 1946 during Operation 
Crossroads near Eniwetok in the Marshall 
Islands and having been anchored in 
Kwiatelein Atoll about 250 miles from the 
test site and in Kwatalien Harbor for all 
3 above ground tests and below water.

3.  After the foregoing development 
relative to radiation exposure has been 
completed, pursuant to the procedure 
outlined in 38 C.F.R. § 3.311(a)(2)(iii), 
the Veteran's complete claims file must 
be referred to the Under Secretary for 
Health to obtain a radiation dose 
estimate.

4.  After the file is returned with the 
radiation dose estimate from the Under 
Secretary for Health, and if exposure as 
claimed has been confirmed, the AOJ must 
refer the file to the Under Secretary for 
Benefits for further consideration of the 
Veteran's claim of exposure to ionizing 
radiation pursuant to the procedures 
outlined in 38 C.F.R. § 3.311(c), (d) & 
(e).

5.  After the above development is 
completed and if deemed appropriate, the 
AOJ should arrange to have the Veteran 
undergo an examination of his residuals 
of eye cancer by an appropriate VA 
specialist.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
physician.  The reviewer should examine 
the entire claims file and provide 
opinions on the following questions: (a) 
Does the Veteran currently suffer from 
any his residuals of eye cancer, and if 
so, what is the correct diagnosis for 
each such disorder? (b) Is any of the 
Veteran's current residuals of eye cancer  
etiologically related to exposure to 
asbestos? (c) If there is current 
residuals of eye cancer caused by 
exposure to asbestos, is it at least as 
likely as not that said pathology is 
etiologically related to exposure to 
asbestos occurring during the Veteran's 
periods of active military service? The 
reviewer should discuss the Veteran's 
lifetime history of exposure to asbestos, 
if any (d) Is there is current eye 
pathology that is not related to exposure 
to asbestos?  If so, is it at least as 
likely as not that said pathology is 
etiologically related to any incident of 
the Veteran's period of active military 
service.

6.  After undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the Veteran's claims 
for service connection for residuals of 
eye cancer to include as secondary to 
asbestos exposure in service as well as 
due to exposure to ionizing radiation.

With regard to the claimed exposure to 
ionizing radiation, in addition to 
consideration of the development and 
opinions obtained pursuant to 38 C.F.R. § 
3.311, the AOJ must also consider whether 
the Veteran is otherwise eligible for 
service connection, including 
consideration of direct service.  

If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
remaining fissue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. 
§ 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


